COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Ex parte Shawn Paul Robinson
Appellate case number:      01-22-00583-CR
Trial court case number:    1751891
Trial court:                351st District Court of Harris County

       Appellant, through counsel, filed a notice of appeal from the trial court’s order
denying his application for writ of habeas corpus. The complete appellate record has been
filed with this Court. After a review of the appellate record, on August 18, 2022, the Court
ordered the parties to submit briefing. See TEX. R. APP. P. 31.1. The Court’s order set a
deadline for appellant to file his brief on or before September 7, 2022. However, no brief
was filed. Accordingly, on September 20, 2022, the Court notified appellant unless he filed
his brief within ten days of the Court’s notice, the appeal would be abated and the trial
court would be directed to conduct a hearing to determine the reason for the failure to
timely file a brief.
       Appellant did not file a brief in response to the Court’s September 20, 2022 notice.
Accordingly, on October 6, 2022, the Court abated the appeal and remanded for the trial
court to conduct a hearing regarding the failure to file a brief. On October 7, 2022, the
Honorable Natalia Cornelio, the presiding judge of the 351st District Court, filed a letter
with the Clerk of this Court, notifying the Court that the hearing required by our October
6, 2022 order was scheduled to occur on October 13, 2022.
         On October 12, 2022, appellant’s appointed counsel filed his appellant’s brief, as
well as a “Motion to Accept Late-Filed Brief with Apologies and to Reinstate Appeal.” In
the motion, appellant requests that the brief filed on October 12, 2022 be accepted by the
Court, and that the Court reinstate the appeal on the active docket.
        Appellant’s motion is granted. The case is reinstated on the Court’s active docket,
appellant’s brief is deemed filed as of the date of filing, October 12, 2022. Because
appellant has filed his appellant’s brief, the hearing directed in our October 6, 2022 order
is no longer necessary. The trial court clerk and court reporter are no longer required to
file the supplemental clerk’s record and reporter’s record, respectively, as required by our
October 6, 2022 order.
        Further, the State’s brief is due within twenty days from the filing of appellant’s
brief, on or before November 1, 2022.
       It is so ORDERED.

Judge’s signature: ___/s/ Amparo Guerra______
                    Acting individually    Acting for the Court

Date: _October 18, 2022_____________________




                                            2